Title: From George Washington to John Dandridge, 11 July 1796
From: Washington, George
To: Dandridge, John


        
          Dear Sir,
          Mount Vernon 11th July 1796.
        
        I have received, at this plac⟨e,⟩ your letter of the 23d Ulto; but long after the date of it. whether occasioned by neglect in the Post Offices, or by its having made a journey to Philadelphia & back, I know not.
        With respect to the Negroes—Frederick, George, Burwell & Pleasant—I have no objection to your taking them with you to your new habitation; Provided you can arrange matters with your Mother to her ⟨en⟩tire satisfaction. I shall set no Price on them, because it is not probable I shall ever avail myself, or heirs, of that property in your Mothers possession.
        
        Your brother Bat’s conduct is too Enigmatical for me to develope. I have conjecture only to resort to, for a solution of it: and as that might prove erroneous I shall say nothing concerning the causes, further than that I have no charge to make against his honesty or fidelity—and that his sudden and abrupt departure was not occasioned by any difference between us—and further that I had no more suspicion of his intention to leave me (until he was gone & left a line informing me thereof) than you had. His first letter to me (four days after he had left the family) requested I would harbour no unfavorable opinion of him; intimating, that when he was more composed, he wd write me more fully and give some explanation of his conduct. A second, & a third letter has been received from him since (dated at Greenbrier Court House) without doing this, but expressing an inclination to return to his former station—which cannot be—as another Gentleman has taken his place. If, however, I can render him any service I shall do it chearfully as I always entertained and continue to entertain a favorable opinion of his integrity and abilities. With best regards to your Mother & other friends I am—Dear Sir Your Obedt Servant
        
          Go: Washington
        
        
          P.S. Since closing this letter your Brother Bat has arrived here—and as he is writing to you, or some other of his friends—I shall refer you to his own explanations which ought to be the most accurate.
        
      